Mb. Justice Williams
delivered the opinion of the Court.
Ejectment. The chancellor sustained an objection to a certified copy of a deed introduced as a link in defendant Potter’s chain of title, on the ground that the certificate of acknowledgment was fatally defective. This certificate reads:
“State of Tennessee, Fentress County.
“Personally appeared before me Simeon Hinds, clerk of the county court for said county, Martha Wil-lingham, with whom I am personally acquainted, and acknowledged the foregoing deed to be her act and deed for the purposes therein contained. Given un^.der my hand at office in Jamestown this 13th day of 'July, 1875.
1 ‘ SimeoN HiNds, Clerk, ’ ’
The chancellor’s ruling was that the omission of the phrase, descriptive of the person who appeared before the clerk, “the within named bargainor,” which is found in the statutory form for acknowledgments, made the certificate invalid. '
The certificate recites that the acknowledger was personally known to the clerk, and we are of the opinion *20that by looking to tbe whole instrument, the deed with the certificate, it is apparent that the acknowledger was the bargainor who so appeared and was executing the deed, and that the omission referred to was not fatal.
In Texas it is held that the omission after the phrase “known to me” of the statutory words “to be the person whose name is subscribed to the foregoing instrument” does not invalidate the certificate. Watkins v. Hall, 57 Tex., 1; Schleicher v. Gatlin, 85 Tex., 270, 20 S. W., 120. And to the same effect are Cavender v. Smith, 5 Iowa, 157; Bell v. Evans, 10 Iowa, 353; 1 Corp. Juris., 853, section 195. And see Davis v. Bogle, 11 Heisk. (58 Tenn.), 315.
The chancellor was therefore in error, because of which his decree will be modified.